DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed December 19, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. 
The IDS listed two documents of non-patent literature: a copy of the International Search Report (ISR) and an English translation of the ISR. A copy of the English translation was received, but not the original document. 
In order to expedite prosecution, the IDS has been considered, except for the document which was not provided.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “9” has been used to designate both a “switch over plane” and a portion of a line of Figure 4 which appears to represent a rapid speed change. 

Regarding the line at the bottom of Figure 4, the examiner presumes it is a graph indicating fan speed over time, where the regions labelled “9” indicate a “rapid speed change”, however the line does not contain labels. In order to clarify Figure 4, the examiner respectfully requests that labels are added, such as for the X and Y axes. The examiner cautions against adding features which could be considered new matter.

    PNG
    media_image1.png
    641
    682
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 7, line 7 recites “rotation of the fan wheel: By a rapid speed reduction” and the colon (:) should be deleted and replaced by a period (.).
Paragraph 17, line 2 recites “the fan blades 3 can be transposed via the switch-over plane 9” and it appears the word “via” may be a typo. The word “via” suggests the plane causes the blades to be transposed, however a plane is an abstract idea and not a physical structure. If the word “via” was replaced with “about” then the sentence would be clear. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-4 is/are non-enabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement: the nature of the invention, the state of the prior art, the amount of direction provided by the inventor, and the quantity of experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP §2164.01(a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP §2164.01(a)).
Claim 1, lines 9-18 state the blade angle is adjustable by a reduction of the drive speed, the fan blades are switched to opposite flow directions by “an aerodynamic force application”, and the fan blades can be switched “by a rapid speed reduction of the drive” or by “a rapid increase of the speed of the drive”. 
Neither the claims nor the specification fully and clearly explain how the blades maintain their orientation during operation. According to paragraph 18 of the applicant’s 
In Figure 4, the changes of the blade orientations are shown with a corresponding line (presumed to be a graph of fan speed over time), where the blade rotations occur at the regions labelled “9”. 
The specification has not described any additional structures which maintain the blades in the instantaneous positions besides the pinions (16) which mesh with the gear ring (15). 
The examiner notes the graph in Figure 4 shows what appears to be multiple increases and decreases in fan speed – and each change in fan speed would have a corresponding change in inertia. However, the specification only refers to some of the changes in speed as causing the blade rotation, but is silent regarding others.
	In the annotated portion of Figure 4 below, the region labelled “rapid speed increase” is described as causing the blade rotation, but the region with the gradual increase is only described as indicating a “blow operation 23”. 

    PNG
    media_image2.png
    361
    841
    media_image2.png
    Greyscale

	If only changes in inertia cause blade rotation, and there is not a structure preventing free rotation of the blades, then why do the blades not rotate during the “blow operation” phase with a gradual increase in speed?  
During the suction operation 22, would a gradual decrease in speed cause the blades to rotate?
The nearest prior art which performs the function reversing blade orientation while rotating in the same direction is US 7,179,054 to Borges. Borges teaches fan blades (26) having stems (20) with bevel gears (28) which mesh with gear teeth (32) of a gear ring, where the gear ring is attached to a disk (30) which is able to rotate relative to a wheel (10) via a torsion spring (TS 34). The torsion spring is maintained in tension between the wheel and disk by locking pins (42). When the reversal of the air flow is desired, an actuator (50) axially slides the locking pins to release the torsion spring, which causes the disk to rotate relative to the wheel (see column 3, line 11 through column 4, line 7 and Figure 1). The state of the prior art uses an active system with locking pins to change the blade orientation. The applicant’s invention appears to use a passive system without additional structure to prevent undesired blade rotation. 

Furthermore, the specification only referred to “rapid” changes in speed, either increases or decreases, which cause the blades to rotates, however the specification does not clearly define what is considered “rapid”. The specification does not quantify the rotational speed and the graph in Figure 4 does not have labels indicating the quantities or scale of the changes. It is unclear what the applicant considers a rapid change versus a gradual change. 
	Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim 1 is not enabled.
Claims 2-4 depend from claim 1 and contain its limitations and therefore are rejected for the same reason. 
	
Claim 3, lines 3-4 state the drive is rotatable relative to the fan wheel hub within stop limits by at least one thermo element, however it is unclear how a thermo element causes rotation of the drive relative to the hub.
	Paragraph 21 describes elastic stop limits which can depend on thermal set values using thermo elements or shape memory materials, however the specification does not describe thermo elements causing rotation itself. The applicant has not 
Further, since the claim refers to a feature which is not described in the specification or shown in the drawings, claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 1 recites “In a fan wheel (1) driven in only one direction of rotation, comprising” and the phrase “in a fan wheel” suggests the fan wheel may be an intended 
	Claims 2-4 depend from claim 1, but do refer to the “fan wheel” and therefore correct the deficiency of claim 1. 
	Claim 1, lines 15-18 refer to “a rapid speed reduction” and “a rapid increase of the speed of the drive” and the term “rapid” is a relative term, however neither the claims nor the specification clarify the scope covered by the term “rapid” which renders the claim indefinite. 
	Claims 2-4 depend from claim 1 and contain its limitations and therefore are rejected for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,179,054 to Borges teaches a fan which rotates in a single direction, but is capable of reversing the angles of the blades. GB 191208514 to Trautmann et al teaches a fan capable of reversing the angles of the blades. US 4,932,838 to Saito teaches a fluid apparatus comprising blades capable of reversing their angle by rotation of a ring gear, where the ring gear has stoppers which limit the angles of the blades. US 2,869,648 to Pihl teaches a fan which reverses the angles of the blades by changing the rotation direction of the motor. US 6,190,126 to Haegele et al teaches a fan which reverses the angles of the blades during operation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799